Case: 12-41164       Document: 00512250350         Page: 1     Date Filed: 05/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 22, 2013
                                     No. 12-41164
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FLORENCIO ALEJANDRO ALCARAZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-306-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Florencio Alejandro Alcaraz
raises an argument that he concedes is foreclosed by United States v. Morales-
Mota, 704 F.3d 410 (5th Cir. 2013), petition for cert. filed (U.S. Apr. 8, 2013) (No.
12-9676), which held that, despite the relevant definition of “owner” in Texas
law, the Texas crime of burglary of a habitation is a “crime of violence” under the
Federal Sentencing Guidelines. The appellant’s motion for summary disposition
is GRANTED, and the judgment of the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.